ooODETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with applicant’s representative Michael Slavin on June 16th, 2021.
The application has been amended as follows and the changes included below are based on the interview with applicant's representative on 06/16/2021:  
In the claims:

***Note: all unlisted claims remain unchanged***

Claim 1. (Currently Amended) A racquet comprising: an outer frame defined by a generally hoop shaped portion with a handle extending therefrom; an inner frame positionable within said outer frame having a string bed formed from a plurality of cross string elements and a plurality of main string elements; and a means for isolating and securing said inner frame to said outer frame constructed and arranged to allow for 

Claim 9. (Currently Amended) The tennis racquet according to claim 1 wherein said means for isolating and securing said inner frame to said outer frame is modifiable to alter a percentage of spin imparted on a tennis ball impacting said string bed.

Claim 13. (Currently Amended) The racquet according to claim 1 wherein said means for isolating and securing said inner frame to said outer frame provides in-plane stiffness no matter what angle a ball is struck across a face of the string bed, thereby causing a ball rotational axis parallel to a tennis court resulting in a more planar ball trajectory.

Claim 14. (Currently Amended) The racquet according to claim 1 wherein said means for isolating and securing said inner frame to said outer frame provides a combined and a tennis ball to a face of the outer framea center of the string bed.

Claim 16. (Currently Amended) The racquet according to claim 1 wherein sway space deflection is between .25 inches and 1.0 inches in an XY plane.

Claim 17. (Currently Amended) The racquet according to claim 1 wherein sway space deflection is at any angle Theta-Z.

Claim 18. (Currently Amended) A racquet comprising: an outer frame defined by a generally hoop shaped portion with a handle extending therefrom; an inner frame positionable within said outer frame having a string bed formed from a plurality of cross string elements and a plurality of main string elements; and a means for isolating and securing said inner frame to said outer frame constructed and arranged to allow for sway space deflection and to control overall in-plane stiffness between 30 lbs/in and 800 lbs/in and overall out-of-plane stiffness between 70 lbs/in and 600 lbs/in, wherein isolators' in-plane stiffness is adjusted to include a player's racquet preparation motion which results in in-plane g-loads applied to said inner frame and pre-loads the in-plane stiffness of the isolators, resulting in g-load stored energy of the isolators, which said energy combines with stored energy of an isolator position, a door- hinge pin connection between two structures, where the hinge's rotation axis is normal to the string-bed at an isolator position, which said isolator adjustment allows the inner frame, relative to the outer frame, to achieve a rigid-body in-plane-of-the-string-bed rotation about a hinge line.

Claim 19. (Currently Amended) A racquet comprising: an outer frame defined by a generally hoop shaped portion with a handle extending therefrom; an inner frame positionable within said outer frame having a string bed formed from a plurality of cross string elements and a plurality of main string elements; and a means for isolating and securing said inner frame to said outer frame constructed and arranged to allow for sway space deflection and to control overall in-plane stiffness between 30 lbs/in and 800 lbs/in and72 Inventor: Paul Richard Zarda, Jr.Act,. Doc. No. McHale/Slavin 4561U.034overall out-of-plane stiffness between 70 lbs/in and 600 lbs/in, wherein isolators' in-plane stiffness is adjusted to include a player's racquet preparation motion which results in in-plane g-loads applied to said inner frame and pre-a plane of the inner frame, which said isolator adjustment allows the inner frame to achieve a spring-loaded in-plane rigid-body diametric-only motion relative to the outer frame.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record (Schlenker (USPN 5,178,388), Braun (USPN 5413335), Giannantonio (US PG-Pub. No. 20070087871 A1)) does not teach the recitation in claim 1 of “a means for isolating and securing said inner frame to said outer frame constructed and arranged to allow for sway space deflection and to control overall in-plane stiffness between 30 lbs/in and 800 lbs/in and overall out-of-plane stiffness between 70 lbs/in and 600 lbs/in,” the recitation in claim 18 of “a means for isolating and securing said inner frame to said outer frame constructed and arranged to allow for sway space deflection and to control overall in-plane stiffness between 30 lbs/in and 800 lbs/in and overall out-of-plane stiffness between 70 lbs/in and 600 lbs/in,” and the recitation in claim 19 of “a means for isolating and securing said inner frame to said outer frame constructed and arranged to allow for sway space deflection and to control overall in-plane stiffness between 30 lbs/in and 800 lbs/in and 72Inventor: Paul Richard Zarda, Jr.Act,. Doc. No. McHale/Slavin 4561U.034overall out-of-plane stiffness between 70 lbs/in and 600 lbs/in.” 
 	The recited limitations are critical as applicant’s specification (Para. 0166) discloses: “the isolation system of the inner frame relative to the outer frame is to provide different stiffnesses for the isolators in the x-y plane (Kx and Ky) versus the out-of-plane stiffness Kz. The Kx, Ky stiffnesses are, taken as a group, between 10 lbs/in and 1000 lbs/in and are tuned to maximize ball spin. The Kz stiffness of the entire isolation system is also tuned so that the overall out-of-plane stiffness the ball sees is between 50 lbs/in and 400 lbs/in (that stiffness includes, in series, the stiffness of the strings, the Kz isolation system, and the stiffness of the racquet).”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711